Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION

                                         No. 04-19-00434-CV

                  IN THE INTEREST OF N.A.T., D.T., S.T., and B.L.W., Children

                    From the 218th Judicial District Court, Atascosa County, Texas
                                  Trial Court No. 18-08-0730-CVA
                              Honorable Bob Brendel, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: December 11, 2019

MOTION TO WITHDRAW DENIED; AFFIRMED

           Appellant mother (“Mother”) appeals the trial court’s order terminating her parental rights

to her children, N.A.T., D.T., S.T., and B.L.W. Mother’s court-appointed appellate counsel filed

a motion to withdraw and a brief containing a professional evaluation of the record, concluding

there are no arguable grounds for reversal of the termination order. The brief satisfies the

requirements of Anders v. California, 386 U.S. 738 (1967). See In re P.M., 520 S.W.3d 24, 27

n.10 (Tex. 2016) (per curiam) (recognizing that Anders procedures apply in parental termination

cases). Additionally, counsel represents that she provided Mother with a copy of the brief and the

motion to withdraw, advised Mother of her right to review the record and file her own brief, and

informed Mother how to obtain a copy of the record, providing her with a form motion for access
                                                                                      04-19-00434-CV


to the appellate record. We issued an order setting a deadline for Mother to file a pro se brief.

However, Mother did not request the appellate record or file a pro se brief.

       After reviewing the appellate record and appointed counsel’s brief, we conclude no

plausible grounds exist for reversal of the termination order. Accordingly, we affirm the trial

court’s termination order. We deny counsel’s motion to withdraw because it does not show good

cause for withdrawal. See id. at 27 & n.7 (holding that counsel’s obligations in a parental

termination case extend through exhaustion or waiver of all appeals and that withdrawal should be

permitted by a court of appeals “only for good cause” (citing TEX. R. CIV. P. 10)).

                                                 Rebeca C. Martinez, Justice




                                               -2-